Citation Nr: 0637629	
Decision Date: 12/04/06    Archive Date: 12/12/06

DOCKET NO.  96-31 932A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Waco, Texas


THE ISSUE

Entitlement to an effective date earlier than November 1, 
1983, for the award of a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARINGS ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The veteran served on active duty from April 1957 to August 
1958.

In April 1995, the RO in Phoenix, Arizona determined that the 
veteran was entitled to TDIU effective from September 6, 
1991.  The veteran appealed to the Board of Veterans' Appeals 
(Board), seeking an earlier effective date.  In January 1999, 
while the appeal was pending, the RO granted an effective 
date of July 15, 1985.  The veteran continued to prosecute 
the appeal.

In October 2000, the Board vacated that portion of an August 
1989 Board decision that had denied the veteran's claim for 
TDIU, thereby removing that decision as a legal bar to the 
assignment of an effective date prior to August 1989.  In a 
separate disposition, the Board remanded the earlier 
effective date issue for additional development, to include 
consideration of whether the RO in Los Angeles, California 
committed clear and unmistakable error (CUE) when it denied 
the veteran's claim for a total rating in June 1973.

In June 2003, while the remand was pending, the veteran's 
case was transferred to the jurisdiction of the RO in Waco, 
Texas.  In February 2006, the RO in Waco found no CUE in the 
decision of June 1973, but granted an effective date of 
November 1, 1983, for the award of TDIU.  In July 2006, the 
case was returned to the Board.

For the reasons set forth below, this appeal is again being 
REMANDED for additional development.  VA will notify the 
veteran if further action is required on his part.


REMAND

When this case was remanded in October 2000, the Board 
requested, among other things, that efforts be made to obtain 
reports of the veteran's treatment at the VA hospital in 
Sepulveda, California, in 1973.  Materials in the claims file 
show that two attempts have been made to obtain those 
records, and that both attempts have been unsuccessful.  
Notably, however, it appears that the parties conducting the 
searches may have been looking for records bearing the 
veteran's current name, rather than the name he used in 1973.  
Because it is not entirely clear that reasonable efforts to 
obtain the evidence have been exhausted, a remand is 
required.  See, e.g., 38 C.F.R. § 3.159(c)(2) (VA will end 
its efforts to obtain records in the custody of a Federal 
department or agency only if VA concludes that the records 
sought do not exist or that further efforts to obtain those 
records would be futile); Stegall v. West, 11 Vet. App. 268, 
271 (1998) (a remand by the Board confers on the appellant, 
as a matter of law, a right to compliance with the remand 
instructions, and imposes upon VA a concomitant duty to 
ensure compliance with the terms of the remand).

In April 2005, the RO in Waco notified the veteran that it 
was going to consider the question of whether or not a June 
1973 decision contained CUE.  In June 2005, the veteran 
responded as follows:

     In your last letter to me you mentioned that 
the erron[e]ous mistake took place in 1973 where 
in reality it was "1962."  [A]lso your[] remark 
of if there even was a mistake shows a deliberate 
denial of your wrongdoing and the cover up that 
you have done over the years is so complete that 
without someone really looking at my records 
prior to 1962 it would be possible to overlook 
the truth.  So therefore this is to inform you of 
the erron[e]ous mistake made in 1962.

(Emphases added.)

The Board construes the veteran's June 2005 statement as an 
assertion that VA committed CUE when, by a decision entered 
in November 1961, it reduced his rating for multiple neuritis 
from 100 to 60 percent, effective from January 27, 1962.  
Thus far, the RO has not formally considered that matter.  
Because resolution of the claim of CUE in the November 1961 
decision could impact the effective date question currently 
on appeal, it needs to be adjudicated.

For the reasons stated, this case is REMANDED for the 
following actions:

1.  Make efforts to obtain copies of records 
of the veteran's reported treatment at the VA 
hospital in Sepulveda, California, in 1973.  
Take action to ensure that the search for 
such records includes a search under the name 
that the veteran used in 1973.  Discontinue 
efforts to obtain the records only if it is 
concluded that the evidence sought does not 
exist or that further efforts to obtain the 
evidence would be futile.  38 C.F.R. 
§ 3.159(c)(2).  The response(s) received, and 
any evidence obtained, should be associated 
with the claims file.

2.  After the above development has been 
completed, take adjudicatory action on the 
matter of the veteran's entitlement to an 
effective date earlier than November 1, 1983, 
for the award of TDIU.  If the benefit sought 
remains denied, furnish a supplemental 
statement of the case (SSOC) to the veteran 
and his representative.

3.  Also take adjudicatory action on the 
matter of whether the VA committed CUE when, 
by a decision entered in November 1961, it 
reduced his rating for multiple neuritis from 
100 to 60 percent, effective from January 27, 
1962.  If no CUE is found in the November 
1961 decision, that issue should be certified 
to the Board if, and only if, the veteran 
perfects a timely appeal as to that 
particular issue.

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, and to perfect an appeal 
with respect to the issue of CUE in the November 1961 rating 
decision (if that claim is denied), the claims file should be 
returned to this Board for further appellate review.  No 
action is required by the veteran until he receives further 
notice, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Booth v. Brown, 8 Vet. App. 109 
(1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  
The purposes of this remand are to procure clarifying data 
and to comply with governing adjudicative procedures.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition of this appeal.

This matter must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of this appeal.  
38 C.F.R. § 20.1100(b) (2006).

